DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2020 has been entered.
Acknowledgment
Claims 21-22, 28 are newly added and claims 29-36 are newly added
Allowable Subject Matter
Claims 21-36 are allowed.
As to claim 21, a method for treating atherosclerotic plaque intravascularly, comprising: providing an intravascular device comprising a first expandable balloon, a plurality of strips, and a plurality of microperforators, position the intravascular device at a site in a target vessel, expanding the expandable balloon to place the plurality of microperforators in contact with the atherosclerotic plaque, positioning a separate drug eluting device comprising a second expandable balloon that elutes  drug at the site; and expanding the second expandable balloon to bring the second expandable balloon in contact with the wall of the target vessel wall and allowing drug to elute from a surface of the second expandable balloon into the microperforations in combination with other claimed structure was not found or rendered obvious by the prior art of record.

As to claim 28, a method for treating a blood vessel, comprising: providing an intravascular device comprising a first expandable balloon, a plurality of strips each comprising a base, the plurality of strips operably connected to an outer surface of the expandable balloon, and a plurality of microperforators, expanding the expandable balloon to place the plurality of microperforators in contact with a target region of the blood vessel and create microperforations into the target region of the blood vessel removing the intravascular device from the target vessel; positioning a separate drug eluting or drug coated device comprising a catheter comprising a second drug-eluting or drug coated expandable balloon comprising  a drug at the site; and expanding the second expandable balloon to bring the second expandable balloon in contact with the target vessel wall and allowing the drug to elute from a surface of the second expandable balloon into the microperforations in combination with other claimed structure was not found or rendered obvious by the prior art of record.

As to claim 34, a method for treating a blood vessel, comprising: providing an intravascular device comprising a first expandable balloon, a plurality of strips each comprising a base, the plurality of strips operably connected to an outer surface of the expandable balloon, and a plurality of microperforators, expanding the expandable balloon to place the plurality of microperforators in contact with a target region of the blood vessel and create microperforations, removing the intravascular device from the target vessel; removing the intravascular device from the target vessel; positioning a separate therapeutic agent eluting or therapeutic agent coated device comprising a catheter comprising a second therapeutic agent-eluting or therapeutic agent coated expandable balloon comprising a drug at the site; and expanding the second expandable balloon to bring the second expandable balloon in contact with the target vessel wall and allowing the therapeutic agent to elute from a surface of the second expandable balloon into the microperforations in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular, Reed et al. (US. 6,197,013B1) (“Reed”) is the closest prior art of record. Even though Reed discloses a method for treating a blood vessel (Fig. 8), comprising: providing an intravascular device comprising a first expandable balloon (28), a plurality of strips (32) each comprising a base (5, Fig. 12), the plurality of strips operably connected to an outer surface of the expandable balloon, and a plurality of microperforators, expanding the expandable balloon to place the plurality of microperforators  in contact with a target region of the blood vessel and create microperforations (Col. 1, line 25-30 and Col. 6, lines 38-49), but it fails to disclose that removing the intravascular device from the target vessel; positioning a separate therapeutic agent eluting or therapeutic agent coated device comprising a catheter comprising a second therapeutic agent-eluting or therapeutic agent coated expandable balloon comprising a drug at the site; and expanding the second expandable balloon to bring the second expandable balloon in contact with the target vessel wall and allowing the therapeutic agent to elute from a surface of the second expandable balloon into the microperforations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Response to Arguments
Applicant’s arguments, see remark, filed 12/23/2020, with respect to the second balloon have been fully considered and are persuasive.  The 103 rejection of claims 21, 28 has been withdrawn. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMZA A DARB/Examiner, Art Unit 3783       .
/Lauren P Farrar/Primary Examiner, Art Unit 3783